Citation Nr: 0523816	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-18 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier then February 22, 
1991 for the grant of service connection for loss of smell 
secondary to cerebral concussion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to July 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran filed a form 1-9 on April 4, 1985 in which he 
indicated he wanted service connection for all residuals of 
his cerebral concussions and in an attachment indicated that 
loss of smell was one of those residuals. 

3.  The veteran's claim of entitlement to service connection 
for loss of smell was never adjudicated by the RO until after 
he repeated his claim at his hearing in February 1991; by 
appellate decision in April 2003, the Board granted service 
connection for loss of sense of smell and the RO subsequently 
assigned an effective date of February 22, 1991.


CONCLUSION OF LAW

The criteria for an effective date of April 4, 1985 for a 
grant of service connection for loss of smell secondary to 
cerebral concussion have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155(a), 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to claims for compensation VA law and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefore, unless specifically 
provided otherwise. 38 U.S.C.A. § 5110(a) (West 2002).  
Section 5110(b)(1) provides otherwise by stating that the 
effective date of an award of disability compensation will be 
the day following the date of discharge or release if 
application therefore is received within one year from such 
date of discharge or release.  The regulations provide the 
same, that the effective date of a claim for disability 
compensation shall be the day following release from active 
service if the claim is received within one year after 
separation from service; otherwise date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2004); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2004).

The record reflects that on April 4, 1985 the veteran filed a 
form 1-9, appealing his denial of entitlement to service 
connection for residuals of a cerebral concussion, to include 
a seizure disorder.  On that form the veteran indicated that 
he wanted service connection for all residuals of his 
cerebral concussion.  On an attached document, the veteran 
stated he suffered a concussion in December 1943 and lost his 
sense of smell permanently.  The Board finds that this 
constitutes an informal claim for service connection.  An 
informal claim is defined as "any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs, 
from a claimant . . ."  38 C.F.R. § 3.155(a) (2004).  The 
veteran's statement on the April 4, 1985 form 1-9 and the 
attachment, clearly constitutes a claim.  The Board 
subsequently has denied the claim of entitlement to service 
connection for a seizure disorder claimed as a residual of a 
cerebral concussion on several occasions, but none of these 
decisions address the issue of loss of smell.  That claim was 
not adjudicated until after the veteran again raised it at 
his hearing in February 1991.  Service connection was 
eventually granted for loss of smell secondary to cerebral 
concussion.  Therefore, the Board finds that the effective 
date for the grant of service connection for loss of smell 
secondary to a cerebral concussion should properly be April 
4, 1985 since that claim was not adjudicated and was still 
active at the time the veteran was granted service connection 
for loss of smell.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).

The veteran has specifically limited his appeal to the issue 
of entitlement to an effective date of April 4, 1985 for the 
grant of service connection for loss of smell.  Because the 
Board is granting the maximum benefit available on this 
appeal, there is no need for any discussion of whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.


ORDER

Entitlement to an effective date of April 4, 1985 for the 
grant of service connection for loss of smell secondary to 
cerebral concussion is granted.


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


